Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/642,008 filed on 11/25/2020.
Claims 1 – 32 have been examined and are pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claims 1, 30, 31, the claimed invention is unclear, when there is no corresponding value being used in technical operation process, how to “generate by creating at least one potential difference between collection electrode and at least one other zone of the sensor (which is also broad or undefined), brought to different potential”, being calculated to define potential difference between electrode and the other (which) zone.
Regarding claims 2 - 29 and 32 they are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b). They don’t cure the deviancy of the claim rejected under 35 U.S.C. 112(b), and therefore inherit the rejection of the parent claim.  
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 8, 9, 11– 13, 16 - 17, 20, 23, 25 – 27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being by Mandelli et al. (US 2018/0376091 A1). 

Regarding claim 1, Mandelli discloses: “a method for operating an image sensor comprising 
a medium comprising at least one photosensitive material capable of generating charges by photoelectric effect when the sensor is exposed to an incident light [see para: 0079; The pixel elements may include photosensitive material. The image sensor may detect a signal from the photosensitive material in each of the pixel regions that varies based on the intensity of light incident on the photosensitive material], and collection electrodes in contact with said medium [see para: 0045; The second per-pixel electrode location may be on the top side of the photo-sensitive material 11, on the side of the main collection electrode 12, over the top interface to the photo-sensitive material 13, on the collection electrode electrical connection to the readout 14, or any other location in the photo-sensitive material, interface, or electrode], associated with pixel circuits [see para: 0010; FIG. 5 shows an example where each electrode is connected to a two transistor readout circuit, resulting in a 2T/pixel circuit], 
a method in which at least one electrical field is created comprising at least one lateral component for collecting said charges on at least one of said collection electrodes, allowing them to be read by the associated pixel circuit [see para: 0080; Image sensors incorporate arrays of photodetectors. These photodetectors sense light, converting it from an optical to an electronic signal. FIG. 11 shows structure of and areas relating to quantum dot pixel chip structures (QDPCs) 100, according to example embodiments. As illustrated in FIG. 11, the QDPC 100 may be adapted as a radiation 1000 receiver where quantum dot structures 1100 are presented to receive the radiation 1000, such as light. The QDPC 100 includes, as will be described in more detail herein, quantum dot pixels 1800 and a chip 2000 where the chip is adapted to process electrical signals received from the quantum dot pixel 1800. The quantum dot pixel 1800 includes the quantum dot structures 1100 include several components and sub components such as quantum dots 1200, quantum dot materials 200 and particular configurations or quantum dot layouts 300 related to the dots 1200 and materials 200. The quantum dot structures 1100 may be used to create photodetector structures 1400 where the quantum dot structures are associated with electrical interconnections 1404. The electrical connections 1404 are provided to receive electric signals from the quantum dot structures and communicate the electric signals on to pixel circuitry 1700 associated with pixel structures 1500], 
wherein said electrical field is generated by creating at least one potential difference between said collection electrode and at least one other zone of the sensor, brought to a different potential, this other zone being situated between at least two collection electrodes [see para: 0161; Embodiments include a differential system depicted in FIG. 22. FIG. 22 shows an embodiment of a three-electrode differential-layout system 700 to reduce external interferences with light sensing operations. The three-electrode differential-layout system 700 is shown to include a light sensing material covering all three electrodes 701, 703, 705. A light-obscuring material 707 (Black) prevents light from impinging upon the light-sensing material in a region that is electrically accessed using the first electrode 701 and the second electrode 703. A substantially transparent material 709 (Clear) allows light to impinge upon the light-sensing material in a substantially distinct region that is electrically accessed using the second electrode 703 and the third electrode 705. The difference in the current flowing through the Clear-covered electrode pair and the Black-covered electrode pair is equal to the photocurrent—that is, this difference does not include any dark current, but instead is proportional to the light intensity, with any dark offset substantially removed].

Regarding claim 2, Mandelli discloses: “wherein the orientation of the lateral component of the electrical field is changed sequentially to sequentially collect the charges on different respective collection electrodes [see para: 0092; The digital circuits may also include circuits or software for digital color binning; IO circuits (210 & 220) support both parallel input/output and serial input/output. (210) is a parallel IO interface that outputs every bit of a pixel value simultaneously. (220) is a serial IO interface where every bit of a pixel value is output sequentially].

Regarding claim 3, Mandelli discloses: “wherein at least two adjacent electrodes are alternately subjected to different potentials so as to alternately collect the charges on said electrodes [see para: 0168; In embodiments, electrical bias modulation may be employed. An alternating bias may be used between a pair of electrodes. The photocurrent that flows will substantially mimic the temporal evolution of the time-varying electrical biasing. Readout strategies include filtering to generate a low-noise electrical signal. The temporal variations in the biasing include sinusoidal, square, or other periodic profiles. For example, referring to FIG. 24, an embodiment of time-modulated biasing 900 a signal 901 applied to electrodes to reduce external noise that is not at the modulation frequency. Modulating the signal in time allows rejection of external noise that is not at the modulation frequency].

Regarding claim 4, Mandelli discloses: “the charges being collected on a given collection electrode using an electrical field having at least one lateral component and which is generated between the latter and at least one other electrode brought to a different potential [see para: 0101; Because the optically sensitive layer and the read-out circuit that reads a particular region of optically sensitive material exist on separate planes in the integrated circuit, the shape (viewed from the top) of (1) the pixel read-out circuit and (2) the optically sensitive region that is read by (1); can generally be different. For example it may be desired to define an optically sensitive region corresponding to a pixel as a square; whereas the corresponding read-out circuit may be most efficiently configured as a rectangle].

Regarding claim 5, Mandelli discloses: “at least one of said other electrodes (181b) being then used as collection electrode, the electrode (181a) having been used previously as collection electrode no longer being used as collection electrode and being used to generate the electrical field [see para: 0166; In another embodiment, biasing may be used such that the light-obscuring layer may not be required. The three electrodes may be biased to three voltages V1, V2, and V3. In one example, V1=6 V, V2=3 V, V3=0 V. The light sensor between 6 V and 3 V, and that between 0 V and 3 V, will generate opposite-direction currents when read between 6 V and 0 V. The resultant differential signal is then transferred out in twisted-pair fashion].

Regarding claim 6, Mandelli discloses: “the collection electrodes being arranged according to a matrix arrangement, different potentials V1, V2 being applied to the collection electrodes according to a checkerboard arrangement, so as to generate electrical fields having at least one non-zero lateral component [see para: 0044; In an embodiment, four pixels may be arranged in a 2×2 matrix. As depicted in FIG. 9 and FIG. 10, each of the four pixels may have a different color filter on top of the photosensitive material (FIG. 9), or all four pixels may share the same color filter (FIG. 10) depending on the application. Sharing the same color filter allows scaling independent of color filter scaling].

Regarding claim 9, Mandelli discloses: “the electrical field being pulsed during the reading of a pixel [see para: 0041; Referring concurrently now to FIG. 4 and the timing diagram of FIG. 8, at the end of the example integration time phase a particular pixel of the shared structure will be connected to the readout circuitry via its specific isolation transistor (M3, M4, M5, or M6) and its charge converted in digital number by connecting the pixel circuitry to the READBUS via transistor M9. Once the charge has been converted, the storage node and photosensitive material may be restored to initial conditions issuing a pulse on the gate of the reset device M7. At the end of this cycle, the above mentioned isolation transistor M3, M4, M5, or M6 will disconnect the readout circuit and the pixel will start a new integration period].

Regarding claim 11, Mandelli discloses: “at least one RESET switch is mounted in parallel with the pixel circuit so as, when closed, to impose a predefined voltage on the associated electrode [see para: 0098; The digital circuits may also include circuits or software for digital color binning; IO circuits (210 & 220) support both parallel input/output and serial input/output. (210) is a parallel IO interface that outputs every bit of a pixel value simultaneously].

Regarding claim 12, Mandelli discloses: “the reading of the pixels being performed in global shutter mode or in rolling shutter mode [see para: 0045; In this embodiment, the second (reset) electrode may be driven by a similar analog circuit as a regular pixel reset transistor, for example, on a row-by-row basis, or in a global fashion, as in a regular global shutter pixel].

Regarding claim 13, Mandelli discloses: “at least one of the electrodes being biased by the application of a constant voltage during the exposure time [see para: 0220; FIG. 27 shows an example schematic diagram of a circuit 1200 of a photoGate/pinned-diode storage that may be implemented in silicon. In embodiments, the photoGate/pinned-diode storage in silicon is implemented as shown. In embodiments, the storage pinned diode is fully depleted during reset. In embodiments, C1 (corresponding to the light sensor's capacitance, such as quantum dot film in embodiments) sees a constant bias].

Regarding claim 16, Mandelli discloses: “said electrode being biased before the start of the exposure time [see para: 0079; Electrodes are used to apply a bias across each pixel area. Pixel circuitry is used to integrate a signal in a charge store over a period of time for each pixel region. The circuit stores an electrical signal proportional to the intensity of light incident on the optically sensitive layer during the integration period].

Regarding claim 17, Mandelli discloses: “the electrodes being metallic [Mendelli see para: 0079; Metal contact layers from the CMOS integrated circuit may be electrically connected to the electrodes that provide a bias across the pixel regions].

Regarding claim 20, Mandelli discloses: “the electrodes being deposited on a read-
out circuit of the sensor, comprising the pixel circuits, before the deposition of said medium [see para: 0079; Electrodes are used to apply a bias across each pixel area. Pixel circuitry is used to integrate a signal in a charge store over a period of time for each pixel region. The circuit stores an electrical signal proportional to the intensity of light incident on the optically sensitive layer during the integration period. The electrical signal can then be read from the pixel circuitry and processed to construct a digital image corresponding to the light incident on the array of pixel elements].

Regarding claim 23, Mandelli discloses: “the electrical field also comprising a
non-zero vertical component [see para: 0081; The pixel structures 1500 may also be laid out in pixel layouts 1600 including vertical and planar layouts on a chip 2000 and the pixel circuitry 1700 may be associated with other components 1900, including memory for example].

Regarding claim 25, Mandelli discloses: “the photosensitive material comprising
nanocrystals dispersed in the medium [see para: 0053; In embodiments, the optically sensitive layer includes one or more types of quantum dot nanocrystals].

Regarding claim 26, Mandelli discloses: “the photosensitive material comprising
an amorphous, crystalline or semi-crystalline semiconductor [see para: 0033; It may comprise, in embodiments, nanoparticles, polymers, organic molecules, amorphous semiconductor, polycrystalline semiconductor, single-crystalline semiconductor, and/or combinations of the above].

Regarding claim 27, Mandelli discloses: “the photosensitive material being deposited in the form of one or more layers stacked on top of the electrodes [see para: 0200; In embodiments, two classes of light-absorbing light-sensing materials may be stacked vertically atop one another. In embodiments, a bottom layer may sense both infrared and visible light; and a top layer may sense visible light principally].

Regarding claim 30, claim 30 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mandelli et al. (US 2018/0376091 A1) in view of Kanno et al. (US 2019/0391063 A1).

Regarding claim 8, Mandelli disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Mandelli does not explicitly disclose: “the field electrode having a section smaller than that of the collection electrode”.
However, Kanno, from the same or similar field of endeavor teaches: “the field electrode having a section smaller than that of the collection electrode [see para: 0085; For example, the number of electric field generating electrodes 44 may be smaller than that of the collection electrodes 42].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify optical and image sensor system disclosed by Mandelli to add the teachings of Kanno as above, in order to provide smaller section of electrode, Kanno taught similar as generating electrodes which is smaller than the collection of electrode. Furthermore, electric field generating electrode and disposed in the partition portion,  at least one of the electric field generating electrodes further function as the deceleration electrode [Kanno see para: 0085].

Regarding claim 18, Mandelli disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Mandelli does not explicitly disclose: “the electrodes having a circular outline when seen from the front”.
However, Kanno, from the same or similar field of endeavor teaches: “the electrodes having a circular outline when seen from the front [see para: 0081; The deceleration electrode arrangement member 490 is a columnar member, such as a rectangular column or a circular cylinder].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify optical and image sensor system disclosed by Mandelli to add the teachings of Kanno as above, in order to detecting element further include at least one electric field generating electrode configured to generate a collection electric field for moving the collection target toward the collection electrode disposed in at least one of the branch flow channels and when its seen from the front side it may have circular outline [Kanno see para: 0081].

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mandelli et al. (US 2018/0376091 A1) in view of Park et al. (US 2018/0301497 A1).
Mandelli does not explicitly disclose: “comprising the deposition of the medium on the electrodes, this deposition being performed according to a method chosen from among: spin-coating, inkjet printing, spray-coating and drop-casting”.
However, Park, from the same or similar field of endeavor teaches: “comprising the deposition of the medium on the electrodes, this deposition being performed according to a method chosen from among: spin-coating, inkjet printing, spray-coating and drop-casting [see para: 0077; As seen and described with reference to FIGS. 2B and 2C, above, lithography and etching may be used to modulate the thickness of the light-absorbing layers making up the optically sensitive material. Initially, the photon absorbing layers begin with having a substantially single, or common, thickness throughout. Photolithography is used to define the B+G pixels 220 and etched to a desired thickness. One example process is described herein with reference to FIG. 4A through FIG. 4G. An analogous procedure is repeated to define B pixels 230, and this example results in three types of pixels RGB. The sensor surface then can be planarized using a transparent material 280. Depending on the optical properties of the photon absorbing layers, it is possible to engineer the transparent material 280 to be engineered favorably to promote internal reflection 300 to improve photon collection. The planarization layer 230 may be deposited using various methods, including spin coating].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify optical and image sensor system disclosed by Mandelli to add the teachings of Park as above, in order to provide a means for choosing materials, Park discloses materials have a defined penetration depth for a given wavelength of light and the structures can be used with any photon absorbing materials, including silicon, GaAs, organic, inorganic, and composite films. In embodiments, the light-absorbing material may include semiconductor nanoparticles in a matrix. The sensor surface then can be planarized using a transparent material depending on the optical properties of the photon absorbing layers including at least one of spin coating [Park see para: 0077]. 

Allowable Subject Matter
Claims 7, 10, 14, 15, 19, 21, 22, 24, 28, 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 31, prior art of record neither anticipates nor renders obvious “a medium comprising a photosensitive material capable of generating electrical charges by photoelectric effect, having a face in contact with the collection electrodes and an opposite face exposed to the light which has no metallic layer”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Johnson et al (US 2016/0181325 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486